Exhibit 1 JOINT FILING AGREEMENT FOR SCHEDULE 13D WITH RESPECT TO TPG SPECIALTY LENDING, INC. PURSUANT TO RULE 13d-1(k)(1) The undersigned acknowledge and agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13G shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that it knows or has reason to believe that such information is inaccurate. This Agreement may be executed in any number of counterparts and all of such counterparts taken together shall constitute one and the same instrument. Dated: February 14, 2012 SILVER CREEK CAPITAL MANAGEMENT LLC By: /s/ Eric E. Dillon Name: Eric E. Dillon Title: Manager SILVER CREEK SPECIAL OPPORTUNITIES FUND III, L.P. By: /s/ Eric E. Dillon Name: Eric E. Dillon Title: Manager, Silver Creek Special Opportunities III GP LLC, its General Partner SILVER CREEK SPECIAL OPPORTUNITIES FUND III CAYMAN, L.P. By: /s/ Eric E. Dillon Name: Eric E. Dillon Title: Director, Silver Creek Special Opportunities III GP Ltd., its General Partner SILVER CREEK ADVISORY PARTNERS LLC By: /s/ Eric E. Dillon Name: Eric E. Dillon Title: Manager SILVER CREEK CREDIT OPPORTUNITIES II FUND A, L.P. By: /s/ Eric E. Dillon Name: Eric E. Dillon Title: Director, Silver Creek Credit Opportunities Cayman GP, Ltd., its General Partner SILVER CREEK CREDIT OPPORTUNITIES III FUND B, L.P. By: /s/ Eric E. Dillon Name: Eric E. Dillon Title: Director, Silver Creek Credit Opportunities Cayman GP, Ltd., its General Partner
